Citation Nr: 0323554	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's service-connected dermatitis is manifested 
by symptoms of itching, papular lesions, dry scales, and 
slight redness on an intermittent basis; the veteran's 
treatment was use of topical creams exclusively.  

3.  The veteran's service-connected dermatitis is not 
manifested by exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant 
manifestations and it affects less than 40 percent of his 
entire body; treatment has not included systemic treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dermatitis are not met.  
38 U.S.C.A. §§ 1155, 5103, (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.118, 
Diagnostic Codes 7813-7806 (effective prior to Aug. 30, 2002, 
and on/after Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
April 2001 rating decision, the June 2002 Statement of the 
Case (SOC), and the June 2003 Supplemental Statement of the 
Case provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  By 
letter dated in January 2001, the RO informed the veteran of 
what evidence was of record and advised him of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the veteran originally requested a travel Board 
hearing, but in response to VA correspondence, the veteran 
indicated in July 2002 that he desired a hearing before the 
RO Decision Review Officer instead.   Such was provided in 
February 2003.  All available service medical records have 
been received, as well as identified private medical records 
and VA records.  As the RO has secured a complete record and 
has also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claims at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, the veteran's dermatitis has been evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 
7813(dermatophytosis).  During the course of the appeal, the 
section of the VA Schedule for Rating Disabilities dealing 
with the evaluation of skin disorders was also changed, 
effective August 30, 2002.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Dermatophytosis is rated under the diagnostic code for 
eczema.   38 C.F.R. § 4.118, Diagnostic Code 7806.  See also 
Note, 38 C.F.R. § 4.118, Diagnostic Code 7819.  Under 
Diagnostic Code 7806, a 30 percent evaluation is warranted 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  When the disability is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent evaluation is assigned.  38 C.F.R. Part 4, § 
4.118, Diagnostic Codes 7806, 7813.  

Under the revised criteria for Diagnostic Code 7806, a 30 
percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is assigned for dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period. 
 
VA outpatient records show the veteran sought treatment for 
dermatitis in September 2000.  At that time, the veteran 
complained of itching.  He denied pain.  He was using elocon 
0.1% cream to treat.  Physical examination revealed a rash 
bilaterally on the thighs with papular lesions, dry scales, 
and slight redness.  

The veteran underwent a VA compensation and pension (C&P) 
physical examination in February 2001.  The veteran's history 
indicates that in service the veteran developed a very severe 
dermatitis that did not respond to outpatient treatment and 
responded very poorly to over 60 days of inpatient treatment.  
The veteran has chronic urticaria mostly on the anterior 
lateral thighs, the back, and to a very great extent in both 
groins especially during the hot summer months.  Physical 
examination revealed virtually healthy skin except for the 
anterior lateral thighs and both skin areas to the right and 
left of the lumbar spine.  The low back had a large area of 
erythema measuring 14 X 12 centimeters (approximately 51/2 X 5 
inches) on each side of the back at the lumbar area.  This 
area is the site of daily itching.  The veteran's current 
treatment includes Triamcinolone Acetonide cream, 
hydrocortisone cream, and a base ointment for dry skin.  The 
veteran reported he applies these daily and they keep his 
skin fairly well under control.  A foreign biopsy of skin 
tissue was done at the dermatology clinic one month before 
the examination and was not complete at the time of the 
examination.  The examiner noted that the skin changes on 
both anterior lateral thighs did not exceed 12 centimeters in 
area.  He noted the veteran had not lost any time at work due 
to his skin condition except for going to see the doctor for 
consultation or treatment.

VA outpatient records show the veteran presented for follow-
up in September 2002.  He reported that hydroxyzine and TAC 
(Triamcinolone cream) did not help.  He indicated that his 
private doctor had prescribed mometasone, which did help with 
his outbreaks.  The veteran denied any current lesions.  
Physical examination demonstrated legs, arms, face, chest, 
and back were clear.

The veteran testified in a local hearing in February 2003.  
His testimony indicates as follows:

The skin condition is triggered when the veteran is upset.  
It has affected his employment.  He was last employed by 
Delta Airlines.  He would break out behind each knee and in 
the groin, scrotum, and arms.  These areas get irritated when 
he perspires.  (Transcript (T.) at p.2)  He works in the heat 
all day, which causes him to sweat.  The affected areas get 
sore and scab over.  Medications do not help.  (T. at p. 3)  
The condition is embarrassing.  Sometimes the itching is so 
bad that it bleeds.  During some flare-ups, he has changed 
underwear three times a day.  Sometimes he scratches in his 
sleep and scabs develop.  (T. at p. 4) 

VA outpatient records show that the veteran sought follow-up 
treatment for recurrent bouts of itching.  He reported that 
in the one year since his last VA visit, he has had 
approximately three outbreaks and he attributes these to 
"nerves."  He disclosed that his worst outbreak occurred 
when his great-granddaughter became ill.

The veteran underwent a C&P physical examination in April 
2003.  The veteran disclosed he began having difficulty with 
a rash in 1943 when he was experiencing extreme anxiety over 
heavy weather at sea and the possibility of submarine attack.  
Due to recurrence of the rash on his groin, lower arms, 
behind the knees, and the posterior aspect of his trunk, the 
veteran was hospitalized in 1944 for 52 days of treatment.  
He reported his last bad episode was a month ago when he had 
to give CPR (cardiopulmonary resuscitation) to his 
grandchild.  At the time of the examination, he had 
involvement of the right upper arm for the last week, which 
gradually improved.  He ran out of his prescription so he was 
not using medication.  Physical examination of the back and 
extremities revealed no peripheral edema, cyanosis, or 
clubbing.  Toenails were normal.  Pulses in the feet showed a 
dorsalis pedis pulse of 1 of 4 and a posterior tibial pulse 
of 1 of 4 bilaterally.  There was a papular eruption about 
the distal right upper arm extending into the right 
antecubital space with some associated erythema and evidence 
of recent scratching.  There was no local heat or tenderness.  
The pertinent impression chronic urticarial reaction with 
current involvement of the right upper arm; moderate symptoms 
with recurring involvement and moderate disability with no 
recent interim change compared to a prior evaluation.


II.  Analysis

Review of the record indicates that the veteran is 
appropriately rated at 30 percent under both the old 
regulations and the revised regulations.   Examination 
reports and treatment records reveal that the veteran's 
dermatitis is manifested by symptoms of itching, papular 
lesions, dry scales, and slight redness.  To meet the 
criteria for a 50 percent evaluation under the old 
regulations, the evidence must show exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant manifestations.  There is no indication that the 
veteran meets any of these criteria.  Crusting is not noted 
at any point and the manifestations of his dermatitis are not 
described as exceptionally repugnant on either VA C&P 
examination.  Nor is there any indication of systemic or 
nervous manifestations.

The evidence does not substantiate an increase to 60 percent 
under the revised criteria.  Treatment records and 
examination reports reveal that the affected areas represent 
a rather limited area of the veteran's entire body.  VA 
outpatient records present evidence of a rash bilaterally on 
the thighs in September 2000 and in February 2001.  The area 
was not measured in September 2000; however, the area was 
measured in February 2001 as no greater than 12 centimeters 
(less than five inches).  The examination also indicated 
involvement of the lower back with areas measuring 14 X 12 
centimeters (approximately 51/2 X 5 inches) on each side of the 
lumbar area.  The C&P examination in April 2003 indicated 
that the veteran's right arm was affected distally; no 
measurement was provided.  Taken all together, description of 
the affected areas clearly does not constitute 40 percent of 
the veteran's entire body.

The treatment records and examination reports also 
demonstrate that the veteran's recent treatment has 
exclusively been use of topical creams applied to the 
affected areas.  The veteran reported use of Triamcinolone 
Acetonide cream,  hydrocortisone cream, mometasone, elocon 
0.1% cream, and a base ointment.  The evidence reveals no use 
of systemic therapy in the most recent 12-month period.  

As the evidence does not support an increased evaluation 
under either the old or the revised regulations, the Board 
finds that neither version is more favorable to the veteran.

Finally, the Board notes the veteran has argued that 
extraschedular consideration is appropriate.  (T. at p.2)  In 
this regard, he testified that his job requires that he work 
in very hot temperatures, which tend to exacerbate his skin 
disability.  (T. at pp. 2- 3)  He also indicated being 
embarrassed several times.  (T. at p. 4) However, he does not 
indicate any unusual circumstances, such as frequent 
hospitalizations or marked interference with employment, 
i.e., significantly compromised attendance or productivity at 
work,  that would support referral for extraschedular 
consideration.  Nor does the remaining evidence of record 
reveal that the veteran's service-connected dermatitis 
disability causes him unusual or exceptional hardship so as 
to warrant application of 38 C.F.R. § 3.321(b)(1) (2002)  The 
evidence is to the contrary, as the April 2003 VA examiner 
indicated that the veteran quit his job because of foot 
problems.  And the VA examiner in February 2001 disclosed 
that the veteran had not lost any time from work over the 
years due to skin problems except for the occasional 
appointment for treatment or consultation.
 
The Board must conclude based on the medical evidence 
presented that an increased evaluation greater than 30 
percent for dermatitis is not warranted.  The negative 
evidence in this matter clearly outweighs the positive.  
Accordingly, reasonable doubt is not for application.
  

ORDER

An increased evaluation for dermatitis greater than 30 
percent is denied.


REMAND

Service medical records indicate the veteran underwent an 
induction physical examination in April 1943, which revealed 
a normal musculoskeletal examination.  Treatment records show 
no complaints pertaining to the feet.  Pes planus was 
diagnosed in December 1945 when the veteran underwent a 
physical examination for release from active duty.

The veteran underwent a VA compensation and pension physical 
examination in March 1948.  Examination of the veteran's feet 
revealed that he had no pes planus or pes cavus.  There were 
no complaints of pain or other findings pertaining to the 
feet.

There is no record of treatment for the feet until October 
1999.  VA outpatient records show that at that time, the 
veteran complained of bilateral foot pain and numbness with 
walking.  X-rays were taken of the feet and were interpreted 
to show normal bony structures of both feet.  

The veteran underwent a VA compensation and pension (C&P) 
physical examination in February 2001.  Weight bearing and 
non-weight bearing x-rays were accomplished and interpreted 
to be within normal limits.  The examiner summarized that the 
examination revealed no evidence of flat feet, pronation, or 
callus.  He concluded that the veteran has normal appearing 
longitudinal arches and does well as long as he wears cowboy 
boots.  He indicated that the veteran provided a medical 
history of pes cavus when he entered service, which fell and 
he developed flat feet.  The examiner indicated that this 
history of fallen arches was believable and although it is 
not pes planus, it could account for the veteran's pain, 
decreased tolerance to exercise, and trouble with shoe 
design.  

The veteran consulted a private physician concerning 
bilateral foot pain in August 2001.  Dorsal pedis and lateral 
view x-rays were taken of the feet and were interpreted to 
show a mildly planus foot type with no other gross or obvious 
orthopedic deformities.  The assessment was mild pes plano 
valgus deformity bilaterally with midfoot arthritis.    

Review of the record reveals a diagnosis of pes planus at 
separation.  It is unclear from the report by the veteran's 
doctor, which substantiates a current diagnosis of "pes 
plano valgus deformity," whether this is synonymous with pes 
planus, and if so, whether it is acquired or congenital.  
"It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable."  
38 C.F.R. § 4.27.  These unanswered questions necessitate 
additional development to determine the issue of service 
connection for pes planus.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should then be afforded 
an examination by a podiatrist or other 
appropriate specialist to determine the 
nature, status and etiology of any 
current bilateral foot disorder, claimed 
as pes planus.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
review of the evidence in the claims 
folder, including service, VA, and 
private medical records, the physician 
should express opinions as to the 
following:

(a) Is there a current diagnosis of a 
bilateral foot disability, claimed as pes 
planus?

(b) If there is a current diagnosis of a 
pes planus, what is the degree of medical 
probability that such disability is not 
congenital, but was acquired during 
active service?

(c) If there is a current diagnosis of a 
bilateral foot disorder, what is the 
degree of medical probability that such 
disability was incurred during active 
service or to a period of one year 
following service, or is causally related 
to service?

In offering an opinion on this matter, 
the examiner should comment on the 
December 1945 diagnosis of pes planus at 
separation and the August 2001 diagnosis 
of mild pes plano valgus deformity 
bilaterally with midfoot arthritis, as 
well as the March 1948, October 1999, and 
February 2001 examinations that 
demonstrated no evidence of pes planus.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is a current bilateral 
foot disability, claimed as pes planus, 
causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for pes 
planus.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant 
need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

